Pursuant to Ind.Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

TIMOTHY J. BURNS                                 GREGORY F. ZOELLER
Indianapolis, Indiana                            Attorney General of Indiana

                                                 GARY R. ROM
                                                 Deputy Attorney General

                                                                               FILED
                                                 Indianapolis, Indiana

                                                                           Feb 19 2013, 9:21 am

                               IN THE                                              CLERK
                                                                                 of the supreme court,

                    COURT OF APPEALS OF INDIANA                                  court of appeals and
                                                                                        tax court




MEGAN PARKER,                                    )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )       No. 49A05-1206-CR-327
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                    APPEAL FROM THE MARION SUPERIOR COURT
                         The Honorable Linda E. Brown, Judge
                           Cause No. 49F10-1012-CM-94259


                                     February 19, 2013

               MEMORANDUM DECISION – NOT FOR PUBLICATION

RILEY, Judge
                                  STATEMENT OF THE CASE

        Appellant-Defendant, Megan Parker (Parker),1 appeals her conviction for carrying

a handgun without a license, a Class A misdemeanor, Ind. Code § 35-47-2-1.

        We affirm.

                                                ISSUE

        Parker raises one issue on appeal, which we restate as:                    Whether the State

presented sufficient evidence beyond a reasonable doubt to support her conviction.

                           FACTS AND PROCEDURAL HISTORY

        On December 21, 2010, Indianapolis Metropolitan Police Department Officers

Scott Nickels (Officer Nickels) and Matthew Addington (Officer Addington) arrested an

individual at a gas station in Indianapolis, Indiana. While the Officers completed the

arrest, Parker pulled her vehicle into the gas station and entered the store. As Officer

Nickels was leaving, he ran the license plate of the car driven by Parker and was

informed that the vehicle had been reported stolen. Officer Nickels apprehended Parker

as she walked out of the store and took her to the rear of the vehicle where he placed her

in handcuffs. There were four men and one child inside the car; one of the men sat in the

front passenger seat while the others were in the backseat. In addition to the passengers,

there were balloons and a birthday cake in the car.




1
  We note that the charging Information, the trial court’s chronological case history, and the abstract of
judgment read “Meggan Parker;” however, the notice of appeal as well as the parties’ brief spell the
defendant’s name as “Megan Parker.”


                                                    2
       Officer Addington approached the front passenger side of the car and asked the

passenger if there were weapons inside the vehicle. When the passenger indicated there

was a gun on the floor, the Officer told him to keep his hands on the dashboard.

However, the passenger opened the door and the gun fell onto the ground. Officer

Addington yelled “gun.” (Transcript p. 37). At that point, Parker told the Officers, “[t]he

gun is mine, that’s mine.” (Tr. p. 39).

       On December 23, 2010, The State filed an Information charging Parker with

carrying a handgun without a license, a Class A misdemeanor, I.C. § 35-47-2-1. On

April 11, 2012, the trial court conducted a bench trial. During the trial, Michael Boyer,

Parker’s friend, testified that he owned the vehicle and had permitted Parker to use it for

approximately two years. Kye Jackson (Jackson) testified that on the day of Parker’s

arrest, he was at Parker’s house, waiting to go to a birthday party. He stated that as he

was putting the birthday cake and balloons in the car, he opened up the trunk where he

noticed the gun with the clip removed. Jackson informed the trial court that although he

had been asked to remove the gun from the car and place it in the gun safe inside the

house, being in a hurry, he had placed the gun under the front passenger seat instead.

Testifying at trial, Parker explained that the gun was in the car because she had recently

been to the shooting range and had left the gun in the vehicle. She did not have a valid

permit to possess the gun.

       At the close of the evidence, the trial court found Parker guilty as charged and

ordered her to serve 180 days of probation, followed by 180 days of non-reporting

probation as well as participating in a gun safety class as a condition of probation.


                                              3
       Parker now appeals. Additional facts will be provided as necessary.

                               DISCUSSION AND DECISION

       Parker contends that the State’s evidence was insufficient to establish beyond a

reasonable doubt that she carried a handgun without a license. Our standard of review for

a sufficiency of the evidence claim is well settled. In reviewing sufficiency of the

evidence claims, we will not reweigh the evidence or assess the credibility of the

witnesses. Moore v. State, 869 N.E.2d 489, 492 (Ind. Ct. App. 2007). We will consider

only the evidence most favorable to the judgment together with all reasonable and logical

inferences to be drawn therefrom.          Id. The conviction will be affirmed if there is

substantial evidence of probative value to support the conviction of the trier of fact. Id.

       The State charged Parker with carrying a handgun without a license. At the time

of Parker’s offense,2 this statute read:

       A person shall not carry a handgun in any vehicle or on or about the
       person’s body, except in the person’s dwelling, on the person’s property or
       fixed place of business, without a license issued under this chapter being in
       the person’s possession.

Parker now maintains that the State’s evidence was insufficient to establish beyond a

reasonable doubt that she constructively possessed the handgun.

       We recognize that several cases involving convictions for carrying a handgun

which was found in a vehicle have been decided on the grounds of constructive

possession. See, e.g., Henderson v. State, 715 N.E.2d 833 (Ind. 1999). However, Parker

was charged with carrying a handgun in a vehicle without a license. As we have held in

2
 The statute was amended on July 1, 2011 and again on February 22, 2012. See P.L. 164-2011, § 1 and
P.L. 6-2012, § 231.


                                                4
Thurman v. State, 793 N.E.2d 318, 320 (Ind. Ct. App. 2003), to establish this offense, the

State must prove that a handgun was found in a vehicle and that the defendant had control

of either the weapon or the vehicle with the knowledge of the weapon’s presence. See

also Klopfenstein v. State, 439 N.E.2d 1181, 1184 (Ind. Ct. App. 1982). In addition, it

must be established that there was an intention to convey or transport the weapon. Id.

Although the presence of a passenger in a car in which a handgun is being transported is

insufficient to find that passenger guilty of carrying a handgun in a vehicle, the driver of

the vehicle is in violation of the statute if he conveys a handgun in the vehicle regardless

of whether it is on or about his person. Id. Knowledge of the presence of the handgun is

all that is required. Id.

       In the case at bar, there is no doubt that Parker was driving the car. When the gun

fell out of the car, Parker readily conceded that it was hers. She also admitted to having

transported the gun to the shooting range and leaving it in the vehicle. She testified that

she did not see anyone removing the gun from the trunk, even though she had requested

Jackson to place the gun inside the house’s gun safe. Despite Parker’s testimony, the trial

court found her guilty as charged. Therefore, we conclude that the State presented

sufficient evidence beyond a reasonable doubt to find Parker guilty of carrying a handgun

without a license.     Moreover, finding otherwise would amount to a reweighing of

witness’ credibility, which we are not allowed to do. See Moore, 869 N.E.2d at 492.

                                     CONCLUSION

       Based on the foregoing, we conclude that the State presented sufficient evidence

to support Parker’s conviction beyond a reasonable doubt.


                                             5
     Affirmed.

BAKER, J. and BARNES, J. concur




                                  6